Citation Nr: 1702883	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-16 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen claim of entitlement to service connection for weight gain, to include as a result of an undiagnosed illness or exposure to Chemical Agent Resistant Coating (CARC) paint.

2.  Whether new and material evidence has been received to reopen claim of entitlement to service connection for a muscle disorder, to include as a result of an undiagnosed illness or exposure to CARC paint.

3.  Whether new and material evidence has been received to reopen claim of entitlement to service connection for a joint disorder (to include bilateral ankles) , to include as a result of an undiagnosed illness or exposure to CARC paint.

4.  Whether new and material evidence has been received to reopen claim of entitlement to service connection for memory loss), to include as a result of an undiagnosed illness or exposure to CARC paint.

5.  Whether new and material evidence has been received for establishing service connection for a stomach disorder, to include as a result of an undiagnosed illness or exposure to CARC paint.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran had honorable active duty service with the Army from May 1985 to September 1985, and from October 1990 to September 1991, including active duty service in Saudi Arabia during Operation Desert Shield/Desert Storm.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened the Veteran's service connection claims based on a finding that new and material evidence had been received, then denied the claims.  Despite the action of the RO in reopening the claims, the Board must make this preliminary determination before proceeding further, as this initial determination affects the Board's jurisdiction to adjudicate such claims on their underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

In August 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of the hearing has been associated with the record.  

The issue of entitlement to service connection for a small, sliding-type hiatal hernia (claimed as a stomach disorder) has been broadened to encompass entitlement to service connection for a stomach disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).	

The reopened claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An unappealed December 2002 rating decision denied the claims of entitlement to service connection for a stomach disorder, claimed as a result of an undiagnosed illness, because the diagnosed small, sliding-type hiatal hernia is a known, clinical disorder; memory loss because there was no diagnosis of the condition; and weight gain because it was considered a congenital or developmental disorder unrelated to military service.

2.  Evidence received since the December 2002 rating decision is neither cumulative, nor redundant, and when considered with subsequent evidence of record, raises a reasonable possibility of substantiating the claims of entitlement to service connection for a stomach disorder, memory loss and weight gain.

3.  An unappealed June 2005 rating decision reopened and denied a previous claim of entitlement to service connection for a joint disorder and a muscle disorder based on a finding that there was no evidence of the existence of either disability.
4.  Evidence received since the June 2005 rating decision is neither cumulative, nor redundant, and when considered with subsequent evidence of record, raises a reasonable possibility of substantiating the claims of entitlement to service connection for a joint disorder and a muscle disorder.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision that denied service connection for a stomach disorder, memory loss and weight gain is final. 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for a stomach disorder, memory loss and weight gain has been received; the claims are thus reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The June 2005 rating decision that denied service connection for a joint disorder and a muscle disorder is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. 
§ 20.1100 (2016).

4.  New and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for a joint disorder and a muscle disorder has been received; the claims are thus reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

In a January 2010 rating decision, the RO/AOJ determined that new and material evidence to reopen a previously denied claim of entitlement to service connection for a stomach disorder, memory loss and weight gain had not been received.
In the previous rating decision, dated December 2002, it was determined that the claimed stomach disorder, diagnosed as small, sliding-type hiatal hernia, is a known, clinical disorder (i.e., not an undiagnosed illness); there was no clinical diagnosis of memory loss; and weight gain was considered a congenital or developmental disorder unrelated to military service.  Upon review, the Board finds that the evidence added to the record since the December 2002 rating decision, specifically the Veteran's testimony during his Board hearing, relates to unestablished facts necessary to substantiate the Veteran's service connection claims.  Accordingly, the Board finds that new and material evidence has been submitted and the claims are reopened.  

In a June 2005 rating decision, the RO/AOJ reopened and denied the claims of entitlement to service connection for a joint disorder and a muscle disorder based on a finding that there was no evidence of a current disability.  

In the previous rating decision, dated September 2004, it was determined that new and material evidence to reopen the previously-denied claims of entitlement to service connection for a joint disorder and a muscle disorder had not been received.  Upon review, the Board finds that the evidence added to the record since the June 2005 rating decision, specifically the Veteran's testimony during his Board hearing,  relates to unestablished facts necessary to substantiate the Veteran's service connection claims.  Accordingly, the Board finds that new and material evidence has been submitted and the claims are reopened.  

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a stomach disorder is reopened.  To this extent, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for memory loss is reopened.  To this extent, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for weight gain is reopened.  To this extent, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a joint disorder is reopened.  To this extent, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a muscle disorder is reopened.  To this extent, and to this extent only, the appeal is granted.


REMAND

The Veteran asserts that he suffers from weight gain, a muscle disorder, a joint disorder (including bilateral ankles) memory loss and a stomach disorder, which he claims are undiagnosed illnesses and/or as a result of exposure to CARC paint during active duty service in Southwest Asia.  He claims that, even though he wore the required respirators and protective clothing (which he said were "paper-thin"), they did not shield him from the paint fumes, which he says he was exposed to both during his 8-hour shifts painting combat vehicles, and at night while he slept in proximity to the material.  VA has identified CARC as a potentially-harmful substance.  See Gulf War Illness and the Health of Gulf War Veterans:  Scientific Findings and Recommendations, VA Research Advisory Committee on Gulf War Veterans' Illnesses, November 2008.

Although the Veteran was afforded a VA general medical examination in February 2013 to address the issue of whether he had any of his claimed disorders as a result of "exposure to an agent in service" (i.e., an undiagnosed illness), the examination report indicates that the issue of CARC exposure was neither specifically raised by the Veteran, nor addressed by the VA examiner.  As such, a new VA examination is warranted.

Finally, the Veteran is advised that in a recent VA General Counsel precedential opinion, obesity and weight gain are not considered diseases subject to VA compensation benefits.  See VAOPGCPREC 1-2017 (January 6, 2017).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records, if any, pertaining to the Veteran's treatment of a stomach disorder, memory loss, weight gain, a joint disorder and a muscle disorder, since January 2010 and associate with the record.  Any negative reply must be noted in the record. 

2.  Send the Veteran a new authorization in order to obtain treatment reports for any private treatment received for any of the claimed disorders since January 2010.  All reasonable attempts to obtain such records should be made and documented.  The Veteran should also be notified that he may submit any additional evidence or argument in support of his claims.  Any negative reply must be noted in the record.

3.  Send the Veteran a letter requesting that he provide the statement or documentation from the "Colonel" (discussed by the Veteran's representative during the August 2016 Board hearing, but not received by the Board) that the Veteran was ordered to paint coalition vehicles with CARC paint and was not provided with the proper equipment.

4.  After all available treatment records have been associated with the record, return the claims file to the VA examiner who performed the February 2013 examination; if that examiner is not available, send to a similarly qualified examiner to address the following:

(a)  Is it "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood), that any currently diagnosed stomach disorder, memory loss, disability resulting from weight gain, joint disorder or muscle disorder had its onset in service or is otherwise related to service, to include reported chemical exposure therein.  Please note that memory loss and weight gain, without a specific diagnosis, are symptoms, and not disabilities for which VA benefits can be awarded.  In reaching this opinion, the examiner must specifically address the impact of the Veteran's exposure to CARC paint during service in Saudi Arabia.  The examiner should also consider the following

* The Veteran's August 2016 Board video conference hearing testimony to the effect that all of his claimed disorders began in 1991 after he was assigned to use CARC paint on vehicles.

* The statement from the Veteran's "colonel" (if associated with the record) that he was ordered to paint coalition vehicles with CARC paint and was not provided with proper equipment.

5.  Thereafter, review the evidence of record and readjudicate the claims.  If any claim remains denied, issue a Supplemental Statement of the Case and then recertify the appeal to the Board.  
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




Department of Veterans Affairs


